Per Curiam.
Robert Washington appeals the denial of his rule 3.850 motion, as well as the trial court's order prohibiting him from filing future pro se pleadings unless signed by a member of the Florida Bar. We sua sponte consolidate the cases for review and affirm both orders. The trial court properly treated Washington's habeas petition as a successive and untimely rule 3.850 motion. Further, the trial court did not abuse its discretion when it issued the sanction order barring further pro se filings from Washington. See Fla. R. Crim. P. 3.850(n).
Affirmed .
Gerber, C.J., May and Levine, JJ., concur.